*461ON REHEARING.
Per Curiam.
In this petition for rehearing it is insisted that the supersedeas bond is fatally variant from the bond prescribed lóy statute in that it was conditioned that the convict should appear at a term to be held beginning on the second Tuesday in September, 1912, to answer and abide the final order, decree or judgment that might be passed in the premises by the Supreme Court.
It is best to follow the statutory form .to the letter, but this does not mean that every variance is of necessity fatal. 5 Cyc. 747 and 750. In the instant case, the mandate of this court went down on August 8, 1912, and that term of the court was the term at which the convict should under the law, as well as under the terms of his bond appear. He was not there and the bond became forfeited.
We think the other questions raised are sufficiently covered by the original opinion.
The rehearing is denied.
•Shackleford, C. J., and Taylor, Cockrell, Hocker and Whitfield, concur.